Exhibit 12 TAUBMAN CENTERS, INC. Computation of Ratios of Earnings to Combined Fixed Charges and Preferred Dividends (in thousands, except ratios) Six Months Ended Ended June 30 2007 2006 Earnings before income from equity investees $35,127 $26,497 Add back: Fixed charges $73,203 $74,401 Amortization of previously capitalized interest 2,139 2,165 Distributed income of Unconsolidated Joint Ventures 17,425 15,883 Deduct: Capitalized interest (7,428) (4,316) Preferred distributions (1,230) (1,230) Earnings available for fixed charges and preferred dividends $119,236 $113,400 Fixed Charges Interest expense (1) $61,884 $66,154 Capitalized interest 7,428 4,316 Interest portion of rent expense 2,661 2,701 Preferred distributions 1,230 1,230 Total fixed charges $73,203 $74,401 Preferred dividends(2) 7,317 16,406 Total fixed charges and preferred dividends $80,520 $90,807 Ratio of earnings to fixed charges and preferred dividends 1.5 1.2 (1) Interest expense for the six months ended June 30, 2006 includes a $2.1 million charge in connection with the write-off of financing costs related to the pay-off of the loans on The Shops at Willow Bend. (2) Preferred dividends for the six months ended June 30, 2006 include $4.7 million of charges recognized in connection with the redemption of the Series A and I Preferred Stock.
